DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10972717. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of 10972717disclose every limitation of claims 1-20 in the instant application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10-16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell (PGPUB: 20170278268).

Regarding claims 1 and 11. Russell teaches an automated structural feature analysis system, comprising: 
a Three-Dimensional (3D) device configured to emit a volume scanning 3D beam that scans a structure to generate 3D data (see Fig. 1, paragraph 36, a system 100 for generating multi-dimensional models of structures may include a first imaging platform 102, such as an aerial based camera system. The first imaging platform 102 may include one or more camera elements configured to capture one or more images of a given structure using one or more wavelengths along the electromagnetic spectrum) that is associated with a distance between the 3D device and each end point of the 3D beam positioned on the structure (see Fig. 1, paragraph 36, the distance of the imaging platform from a structure at the time of image capture, the orientation of the imaging platform at a given vantage point relative to the point on the structure being captured, environmental conditions);
an imaging device configured to capture an image of the structure to generate image data associated with the structure as depicted by the image of the structure (see Fig. 1, paragraph 38, the system 100 and one or more first imaging platforms 102a-d may be configured to capture one or more images of a structure 106 along one or more imaging paths 104a-104c or at one or more fixed locations 104d); and
a controller configured to: 
fuse the 3D data of the structure generated by the 3D device with the image data of the structure generated by the imaging device to determine the distance between the 3D device (see Fig. 1, paragraph 39, each vantage point 105a-105h and capture orientation corresponding thereto can be defined by an "imaging vector", such as vectors 103a-103h. Imaging vectors correspond to and define the direction and distance a given photon travels, as reflected off a given point, such as point P2, to a given imaging platform 102a-102c at a given time and location of image capture by the imaging platform 102a-102c) and each end point of the 3D beam positioned on the structure and to determine a distance between each point on the image (see Fig. 4, paragraph 47, each view of a given point P, as based on one or more imaging vectors 103a -103h and in view of the given vantage point 105a-105h, can be defined as correspond to a location in a three-dimensional coordinate system), and 
generate a sketch image of the structure that is displayed to the user that depicts the structure based on the distance between the 3D device and each point of the 3D beam positioned on the structure and the distance between each point on the image (see Fig. 1 and 114/p, paragraph 39 and 100, each vantage point 105a-105h and capture orientation corresponding thereto can be defined by an "imaging vector", such as vectors 103a-103h. Imaging vectors correspond to and define the direction and distance a given photon travels, as reflected off a given point, such as point P2, to a given imaging platform 102a-102c at a given time and location of image capture by the imaging platform 102a-102c; computing system 800 may be configured to generate multi-view outputs, such as the three-dimensional Quick-Est Report 1100 shown in FIG. 11. The three-dimensional Quick-Est Report is a report format authored by applicant, Sanborn Map Company, Inc. of [location] ("Sanborn"). Sanborn reserves all copyrights in the three-dimensional Quick-Est Report format).

Regarding claims 2 and 12 The automated structural feature analysis of claim 1, Russell teaches
wherein the controller is further configured to determine a pitch of each plane included in the structure based on the distance between the 3D device and each end point of the 3D beam positioned on the structure and the distance between each point on the image, wherein each plane included in the structure is a portion of the structure that is positioned at a different pitch relative to each other plane included in the structure (see Russell, Fig. 6).

Regarding claim 3 and 13. The automated structural feature analysis system of claim 1, Russell teaches
wherein the controller is further configured to 
generate a point cloud map of the structure based on the fused 3D data and the image data that includes a plurality of cloud points that is arranged to depict a three- dimensional (3D) representation of the structure (see Russell, Fig. 6, items P1-P6), 
wherein the point cloud map provides the distance between the 3D device and each cloud point included in the point cloud map and the distance between each cloud point included in the point cloud map (see Russell, Fig. 7, paragraph 89, the system may be configured to generate highly accurate models and other representations of a structure based on points determined from one or more nadir, oblique and/or street view images captured. As shown, elements of structures, such as doors and windows may be determined, where points P7-P10 define a doorway and points P11-P14 define a window in the structure. Further, points P15-P18 may also be identified, located, and used to define the ground elevations of one or more sides of the structure, such as the left-side 112, right side 113, front 114, and back 115 of structure 106 to create a three-dimensional model 700 of the structure).

Regarding claims 4 and 14. The automated structural feature analysis system of claim 2, Russell teaches
wherein the controller is further configured to determine the pitch of each plane included in the structure based on the distance between the 3D device and each cloud point included in the point cloud map and the distance between each cloud point included in the point cloud map (see Russell, Fig. 5, paragraph 49, the process may also include a determination as to whether one or more street-view images are available, or to be captured, for a given structure, as per Operation 501. In accordance with at least one embodiment, the generation of a model of a structure requires the use of one or more non-street-view images).

Regarding claims 5 and 15. The automated structural feature analysis system of claim 3, Russell teaches wherein the controller is further configured to segment each plane included in the structure as depicted by the image of the structure so that each plane is segmented from each other plane included in the structure as depicted by the image based on the fused 3D data and image data depicted in the point cloud map, wherein each point depicted by the image corresponds to a cloud point on the point cloud map that provides the distance between the 3D device and each cloud point and the distance between each cloud point (see Russell, Fig. 5 and 6, paragraph 84, correspond to views 2A, 2B and 2C and show respective nadir, oblique and street views, a structure 106 may be defined by numerous points, such as points P1-P7. For at least one embodiment, every point on a structure need not be determined using the process of FIG. 5. Instead, the location one or more determined points on a structure 106, may be utilized to extrapolate the location of otherwise undetermined points on a structure. For example, assume points P1, P2 and P3 were previously determined using the process of FIG. 5 or a similar process).

Regarding claims 6 and 16. The automated structural feature analysis system of claim 4, Russell teaches wherein the controller is further configured to 
determine a plurality of dimensions associated with each plane and a pitch associated with each plane and a plurality of distances between each plane and each other plane based on the segmentation of each plane included in the structure as depicted by the image of the structure (see Russell, Fig. 6, paragraph 88, per such an embodiment, the location of one or more identified points, such points being identified per at least one embodiment of the present disclosure, may be absolutely determined based on known and/or compute distances and orientations of the known geo-coded location to the point in question).

Regarding claims 8 and 18. The automated structural feature analysis system of claim 6, Russell teaches
wherein the controller is further configured to 
segment each obstruction positioned on the structure as depicted by the image of the structure so that each obstruction is segmented from each plane included in the structure as depicted by the image, wherein each obstruction is an obstruction positioned on the structure that is not included in any of the planes included in the structure (see Russell, Fig. 5 and 6, paragraph 75, two or more stereo pairs of image may be utilized to overcome obstructed views of a structure from a given set of one or more first images by using a different vantage point and/or imaging path with respect to a given set of one or more second images. For example, a first image set obtained using imaging path 104a may result in one or more images captured that present point P6 (see FIG. 6) but do not present point P5 (see FIG. 6), whereas a second image set obtained using imaging path 104c may include the presentation of point P5 but not the presentation of point P6).

Regarding claims 10 and 20. The automated structural feature analysis system of claim 8, 
wherein the controller is further configured to generate the sketch image of the structure that is displayed to the user that depicts each segmented plane and each segmented obstruction included in the structure based on the segmentation of each plane and each obstruction relative to the distance between the 3D device and each point of the 3D beam positioned on the structure. the distance between each point on the image, and the pitch of each plane (see Fig. 1, 6, and 7, paragraph 39 and 88, each of the two more vantage points 105a-105h at which an image of a given point on a structure is captured may be defined based upon the angle and location (each so vantage point being defined herein as the "capture orientation") of the imaging platform 102a/102b/102c relative to the point on the structure at the time of image capture, as determined in view of a designated coordinate space, as represented by the X, Y and Z axes in the drawing figures. Each vantage point 105a-105h and capture orientation corresponding thereto can be defined by an "imaging vector", such as vectors 103a-103h. Imaging vectors correspond to and define the direction and distance a given photon travels, as reflected off a given point, such as point P2, to a given imaging platform 102a-102c at a given time and location of image capture by the imaging platform 102a-102c; per such an embodiment, the location of one or more identified points, such points being identified per at least one embodiment of the present disclosure, may be absolutely determined based on known and/or compute distances and orientations of the known geo-coded location to the point in question). 



Allowable Subject Matter
Claims 7, 9, 17, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/Primary Examiner, Art Unit 2667